Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10796088.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-20 of the instant application includes all of the features of claims 1-20 of the above U.S. Patent No.  It would have been obvious to one of ordinary skill in the art to omit the step of rendering the build outcome amounting to a broader set of claims in scope, In re Karlson 136 USPQ 184 (1963): "Omission of an element and its function is an obvious expedient if the remaining elements perform the same functions as before"
Present invention 					Conflicting claims
1. (Currently Amended) A method of providing a computer conversational agent and outcome, the method performed by at least one hardware processor, the method comprising: receiving an entity grammar specifying the computer conversational agent, the entity grammar including at least rules that define compound entities in terms of tokens, choice, and product and according to which the computer conversational agent is to conduct a dialog with a user, the entity grammar represented by at least non-terminals and repetitions, the entity grammar being a domain-specific programming language that programs the computer conversational agent; translating the entity grammar into types; receiving user utterance; interpreting the user utterance based on the entity grammar; determining a prompt for the computer conversational agent to pose to the user based on interpreting the user utterance and the entity grammar; uttering the prompt to the user; building the outcome by storing words in the user utterance and the prompt that match the tokens in the entity grammar; and repeating the receiving of user utterance, the determining of a prompt, the uttering of the prompt and the building of the outcome until the dialog ends, the end of the dialog determined based on the grammar, wherein the entity grammar specifies both a dialog flow of the dialog and data structure of the outcome, wherein the built outcome is rendered in data-interchange format and the entity grammar can serve a dual role of specifying the dialog flow of the computer conversational agent and validating the built outcome, wherein the types translated from the entity grammar validate the outcome rendered in data-interchange format.

2. (Original) The method of claim I, wherein the authoring user is allowed to specify the computer conversational agent via the entity grammar.

3. (Original) The method of claim 1, wherein the entity grammar contains assertions and actions.

4. (Previously Presented) The method of claim 3, wherein the actions are executed to actuate a service.

5. (Original) The method of claim 4, wherein the actions are actuated based on the outcome.

6. (Original) The method of claim 1, further comprising providing a finite state machine that governs the progress of the dialog.

7. (Previously Presented) The method of claim 6, wherein the finite state machine includes at least entity states of undefined, filled, confirmed and rejected, which apply to pieces of the outcome.


8. (Currently Amended) A computer program product for providing a computer conversational agent and outcome, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, wherein the computer readable storage medium is not a transitory signal per se, the program instructions readable by a processor to cause the processor to perform a method comprising: receiving an entity grammar specifying the computer conversational agent, the entity grammar including at least rules that define compound entities in terms of tokens, choice, and product and according to which the computer conversational agent is to conduct a dialog with a user, the entity grammar represented by at least non-terminals and repetitions, the entity grammar being a domain-specific programming language that programs the computer conversational agent: translating the entity grammar into types; receiving user utterance; interpreting the user utterance based on the entity grammar; determining a prompt for the computer conversational agent to pose to the user based on interpreting the user utterance and the entity grammar; uttering the prompt to the user; building the outcome by storing words in the user utterance and the prompt that match the tokens in the entity grammar; and repeating the receiving of user utterance, the determining of a prompt, the uttering of the prompt and the building of the outcome until the dialog ends, the end of the dialog determined based on the grammar, wherein the entity grammar specifies both a dialog flow of the dialog and data structure of the outcome, wherein the built outcome is rendered in data-interchange format and the entity grammar can serve a dual role of specifying the dialog flow of the computer conversational agent and validating the built outcome, wherein the types translated from the entity grammar validate the outcome rendered in data-interchange format.

9. (Previously Presented) The computer program product of claim 8, wherein the authoring user is allowed to specify the computer conversational agent via the entity grammar.

10. (Previously Presented) The computer program product of claim 8, wherein the entity grammar contains assertions and actions.

11. (Previously Presented) The computer program product of claim 10, wherein the actions are executed to actuate a service.

12. (Previously Presented) The computer program product of claim 11, wherein the actions are actuated based on the outcome.

13. (Previously Presented) The computer program product of claim 8, further comprising providing a finite state machine that governs the progress of the dialog.

14. (Previously Presented) The computer program product of claim 13, wherein the finite state machine includes at least entity states of undefined, filled, confirmed and rejected, which apply to pieces of the outcome.


15. (Currently Amended) A computer conversational agent system, comprising: a memory device; and at least one hardware processor coupled to the memory device and receiving an entity grammar specifying the computer conversational agent, the entity grammar including at least rules that define compound entities in terms of tokens, choice, and product, and according to which the computer conversational agent is to conduct a dialog with a user, the entity grammar represented by at least non-terminals and repetitions, the entity grammar being a domain-specific programming language that programs the computer conversational agent; the at least one hardware processor translating the entity grammar into types; the at least one hardware processor receiving user utterance; the at least one hardware processor interpreting the user utterance based on the entity grammar; the at least one hardware processor determining a prompt for the computer conversational agent to pose to the user based on interpreting the user utterance and the entity grammar; the at least one hardware processor uttering the prompt to the user; the at least one hardware processor building a dialog outcome by storing on the memory device, words in the user utterance and the prompt that match the tokens in the entity grammar; the at least one hardware processor repeating the receiving of user utterance, the determining of a prompt, the uttering of the prompt and the building of the dialog outcome until the dialog ends, the end of the dialog determined based on the grammar, wherein the entity grammar specifies both a dialog flow of the dialog and data structure of the dialog outcome, wherein the built outcome is rendered in data-interchange format and the entity grammar can serve a dual role of specifying the dialog flow of the computer conversational agent and validating the built outcome, wherein the types translated from the entity grammar validate the outcome rendered in data-interchange format.

16. (Original) The system of claim 15, wherein the authoring user is allowed to specify the computer conversational agent via the entity grammar.

17. (Original) The system of claim 15, wherein the entity grammar contains assertions and actions.

18. (Previously Presented) The system of claim 17, wherein the actions are executed to actuate a service.

19. (Original) The system of claim 18, wherein the actions are actuated based on the dialog outcome.

20. (Previously Presented) The system of claim 15, further comprising providing a finite state machine that governs the progress of the dialog, wherein the finite state machine includes at least entity states of undefined, filled, confirmed and rejected, which apply to pieces of the dialog outcome.
1. A method of providing a computer conversational agent and outcome, the method performed by at least one hardware processor, the method comprising: receiving an entity grammar specifying the computer conversational agent, the entity grammar comprising rules that define compound entities in terms of tokens, choice, and product and according to which the computer conversational agent is to conduct a dialog with a user, the entity grammar represented by at least non-terminals and repetitions, the entity grammar being a domain-specific programming language that programs the computer conversational agent; receiving user utterance; interpreting the user utterance based on the entity grammar; determining a prompt for the computer conversational agent to pose to the user based on interpreting the user utterance and the entity grammar; uttering the prompt to the user; building the outcome by storing words in the user utterance and the prompt that match the tokens in the entity grammar; and repeating the receiving of user utterance, the determining of a prompt, the uttering of the prompt and the building of the outcome until the dialog ends, the end of the dialog determined based on the grammar, wherein the entity grammar specifies both a dialog flow of the dialog and data structure of the outcome.











2. The method of claim 1, wherein the authoring user is allowed to specify the computer conversational agent via the entity grammar.

3. The method of claim 1, wherein the entity grammar contains assertions and actions.

4. The method of claim 3, wherein the actions are executed to actuate service.

5. The method of claim 4, wherein the actions are actuated based on the outcome.

6. The method of claim 1, further comprising providing a finite state machine that governs the progress of the dialog.


7. The method of claim 6, wherein the finite state machine includes entity states of undefined, filled, confirmed and rejected, which apply to pieces of the outcome.


8. A computer program product for providing a computer conversational agent and outcome, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions readable by a device to cause the device to: receive an entity grammar specifying the computer conversational agent, the entity grammar comprising rules that define compound entities in terms of tokens, choice, and product and according to which the computer conversational agent is to conduct a dialog with a user, the entity grammar represented by at least non-terminals and repetitions, the entity grammar being a domain-specific programming language that programs the computer conversational agent; receive user utterance; interpret the user utterance based on the entity grammar; determine a prompt for the computer conversational agent to pose to the user based on interpreting the user utterance and the entity grammar; utter the prompt to the user; build the outcome by storing words in the user utterance and the prompt that match the tokens in the entity grammar; and repeat receiving of user utterance, determining of a prompt, uttering of the prompt and building of the outcome until the dialog ends, the end of the dialog determined based on the grammar, wherein the entity grammar specifies both a dialog flow of the dialog and data structure of the outcome.















9. The computer program product of claim 8, wherein the authoring user is allowed to specify the computer conversational agent via the entity grammar.

10. The computer program product of claim 8, wherein the entity grammar contains assertions and actions.


11. The computer program product of claim 10, wherein the actions are executed to actuate a service.

12. The computer program product of claim 11, wherein the actions are actuated based on the outcome.

13. The computer program product of claim 8, wherein the device is further caused to provide a finite state machine that governs the progress of the dialog.


14. The computer program product of claim 13, wherein the finite state machine comprises entity states of undefined, filled, confirmed and rejected, which apply to pieces of the outcome.



15. A computer conversational agent system, comprising: a memory device; and at least one hardware processor coupled to the memory device and configured to: receive an entity grammar specifying the computer conversational agent, the entity grammar including rules that define compound entities in terms of tokens, choice, and product, and according to which the computer conversational agent is to conduct a dialog with a user, the entity grammar represented by at least non-terminals and repetitions, the entity grammar being a domain-specific programming language that programs the computer conversational agent; receive user utterance; interpret the user utterance based on the entity grammar; determine a prompt for the computer conversational agent to pose to the user based on interpreting the user utterance and the entity grammar; utter the prompt to the user; build a dialog outcome by storing on the memory device, words in the user utterance and the prompt that match the tokens in the entity grammar; repeat receiving of user utterance, determining of a prompt, uttering of the prompt and building of the dialog outcome until the dialog ends, the end of the dialog determined based on the grammar, wherein the entity grammar specifies both a dialog flow of the dialog and data structure of the dialog outcome.


















16. The system of claim 15, wherein the authoring user is allowed to specify the computer conversational agent via the entity grammar.

17. The system of claim 15, wherein the entity grammar contains assertions and actions.

18. The system of claim 17, wherein the actions are executed to actuate a service.


19. The system of claim 18, wherein the actions are actuated based on the dialog outcome.

20. The system of claim 15, wherein the at least one hardware processor is further configured to provide a finite state machine that governs the progress of the dialog, wherein the finite state machine includes entity states of undefined, filled, confirmed and rejected, which apply to pieces of the dialog outcome.




Allowable Subject Matter
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance: 
After a full review of the complex claims as a whole, the examiner believes that the prior art taken alone or in combination fails to teach the claims as a whole such as receiving an entity grammar specifying the computer conversational agent, the entity grammar comprising rules that define compound entities in terms of tokens, choice, and product and according to which the computer conversational agent is to conduct a dialog with a user, the entity grammar represented by at least non-terminals and repetitions, the entity grammar being a domain-specific programming language that programs the computer conversational agent; receiving user utterance; interpreting the user utterance based on the entity grammar; determining a prompt for the computer conversational agent to pose to the user based on interpreting the user utterance and the entity grammar; uttering the prompt to the user; building the outcome by storing words in the user utterance and the prompt that match the tokens in the entity grammar; and repeating the receiving of user utterance, the determining of a prompt, the uttering of the prompt and the building of the outcome until the dialog ends, the end of the dialog determined based on the grammar, wherein the entity grammar specifies both a dialog flow of the dialog and data structure of the outcome.
The above claims are deemed allowable given the complex nature of the entity grammar representation and programming capability tied to subsequent operations of repeating and receiving steps. Prior art deals with JSON and dialog flow with a commonality in grammar rules however the modification of an entity grammar in conjunction with and tied to repeating and receiving steps would not be an obvious combination. Furthermore, the closest prior art combination teaches dialogue flow alterations, grammar creation and updating, topic/domain analysis, conversational outputs display, linguistic human language models, and redirecting dialogues to robot/human agents. Under BRI there are piecewise elements taught by the prior art however when taken as a whole, the prior art would not produce an obvious or analogous combination amounting to the precise claims. Therefore, the prior art fails to teach or suggest the complex claims as a whole.

	
	
	
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20170118336 A1	Tapuhi; Tamir et al.
Conversation flows

US 20020091528 A1	Daragosh, Pamela Leigh  et al.
Dialogue routing

US 20180173812 A1	Agarwal; Rahul et al.
Linguistics and parsing

US 20140245134 A1	Portnoy; Will et al.
Grammar parsing

US 20140297282 A1	Peters; Stephen Douglas et al.
Topic and domain analysis

US 20170116982 A1	Gelfenbeyn; Ilya Gennadyevich et al.
Dialog prediction

US 20170300499 A1	Lev-Tov; Amir et al.
Agent customer and AI



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C COLUCCI whose telephone number is (571)270-1847.  The examiner can normally be reached on M-F 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached at (571)272-7516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL COLUCCI/Primary Examiner, Art Unit 2655                                                                                                                                                                                               (571)-270-1847
Examiner FAX:  (571)-270-2847
Michael.Colucci@uspto.gov